DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/12/2022 have been fully considered but they are not persuasive.
The applicant argues that the claims require artificial intelligence mechanisms, and that such mechanisms provide an improvement to generic computing structures.
The examiner respectfully reiterates that recitations directed to performing an abstract idea using “an artificial neural network” does not immediately render the claims patent eligible. The examiner is not aware of any guidance or case law that suggests an abstract idea is immediately rendered patent eligible by implementing said abstract idea using generically recited machine learning. This interpretation would allow for preemption and monopolization of the abstract idea merely by implementing it on a “machine learning device”. In the instant application, improvements to the machine learning systems, processes, or algorithms are not claimed or described. Rather, the application is directed to using an entirely generic neural network, as described at a very high level in FIG. 3, with practically any possible computing device in [0065], to perform an abstract idea using readily available data. There is no specifically disclosed improvement to a system, process, or algorithm which when implemented by the generic computing device, amounts to a special purpose machine such that the claims are not a drafting effort designed to monopolize the abstract idea. These rejection concepts were properly applied based on the guidance in the 2019 Patent Eligibility Guidance in the previous action, and provided a prima facie case for the rejection, such that the finality of the rejections under 35 USC 101 may be maintained. The claims are not patent eligible.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 19, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. 
Claim 1 recites:
A system, comprising: 
a processor coupled to a memory that includes instructions that when executed by the processor cause the processor to: 
infer a road condition based on data received from one or more sensors, services, or driver input; 
determine a treatment recommendation for a road based the road condition and available treatment options employing an artificial neural network mechanism to compute an optimal treatment recommendation given tradeoffs associated with contextual factors; 
wherein the artificial neural network receives data including but are not limited to weather, road condition, treatment material, accident reports, and routes,
wherein the artificial neural network learns to identify an optimal treatment for a road by way of supervised learning, unsupervised learning or reinforcement learning in conjuction with forward and backward propagation; and 
output the treatment recommendation.
The highlighted portion of the claim recites a mental process of observation and evaluation. The process may readily be performed in the human mind by observing conditions, evaluating the observation, and verbalizing the recommendation. 
This judicial exception is not integrated into a practical application because the only additional elements are directed to generic computing devices such as “artificial neural network”, “processor”, and “memory”, which amounts to mere instructions to implement the abstract idea using a computer (MPEP 2106.05(f)). The limitations directed to how the neural network learns merely describe the operation of neural networks. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as noted above the only additional elements are generic computing devices or generically recited artificial intelligence mechanisms, which amounts to mere instructions to implement the abstract idea using a computer (MPEP 2106.05(f)).
Dependent claims 6 and 7 include generic sensors for collecting data, which merely add insignificant extra-solution data collection activities (MPEP 2106.05(g)).
Dependent claims 2 – 5, 8 – 10, and 21 provide additional details directed to the abstract idea, but do not provide any further additional elements sufficient to either integrate the abstract idea into a practical application or amount to significantly more.

Claim 11 recites:
A method, comprising: 
executing, on a processor, instructions that cause the processor to perform the following operations: 
determining a road condition based on data from one or more sensors, services, or driver inputs wherein the road condition indicates the presence or absence of snow or ice and treatment material; 
inferring via machine learning mechanisms an optimal treatment recommendation based on the road condition and weather forecast, which calls for the use of multiple surface trucks to apply; and 
conveying, for display on a display device, the treatment recommendation.
The highlighted portion of the claim recites a mental process of observation and evaluation. But for the recitation of entirely generic “machine learning mechanisms” the process may readily be performed in the human mind by observing conditions, evaluating the observation, and verbalizing the recommendation. 
This judicial exception is not integrated into a practical application because the only additional elements are directed to generic computing devices and generic machine learning mechanisms, which amounts to mere instructions to implement the abstract idea using a computer (MPEP 2106.05(f)). The examiner notes that the treatment recommendation is not positively recited to be displayed, but is rather merely conveyed. However, even if the actual display was positively recited, the display of the result of an abstract idea is at best considered insignificant extra-solution activity (MPEP 2106.05(g)).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as noted above the only additional elements are generic computing devices, which amounts to mere instructions to implement the abstract idea using a computer (MPEP 2106.05(f)) and insignificant extra-solution activity (MPEP 2106.05(g)).
Dependent claims 12 – 17 provide additional details directed to the abstract idea, but do not provide any further additional elements sufficient to either integrate the abstract idea into a practical application or amount to significantly more.

Claim 18 recites:
A method, comprising: 
executing, on a processor, instructions that cause the processor to perform operations comprising: 
receiving data from one or more sensors including at least one vehicle mounted sensor that monitors road surface temperature; 
determining a road condition based on the data from the one or more sensors, wherein the road condition indicates a level of snow or ice coverage and residual treatment material; 
inferring a treatment recommendation based on the road condition, available treatment material and weather forecast and employing machine learning with respect to inferring the treatment recommendation based on a comparison of post treatment results with expected results; and 
conveying, for display on a display device, the treatment recommendation, using virtual or augmented reality.
The highlighted portion of the claim recites a mental process of observation and evaluation. The process may readily be performed in the human mind by observing conditions, evaluating the observation, and verbalizing the recommendation.
This judicial exception is not integrated into a practical application because the only additional elements are directed to generic computing devices such as “machine learning”, “processor”, and “sensor”, which amounts to mere instructions to implement the abstract idea using a computer (MPEP 2106.05(f)), combined with generic sensors for collecting data and using a virtual or augmented reality display, which merely add insignificant extra-solution data collection activities (MPEP 2106.05(g)).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as noted above the only additional elements are generic computing devices, which amounts to mere instructions to implement the abstract idea using a computer (MPEP 2106.05(f)) and, generic sensors for collecting data and displaying a result, which merely add insignificant extra-solution data collection and display activities (MPEP 2106.05(g)).
Dependent claim 19 provides additional details directed to the abstract idea, but do not provide any further additional elements sufficient to either integrate the abstract idea into a practical application or amount to significantly more. Machine learning as claimed amounts to merely applying a computer to the judicial exception.
The claims are not patent eligible.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543. The examiner can normally be reached M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624